NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JESSE WASHINGTON,                               No. 18-16910

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00725-DAD-
                                                BAM
 v.

P. ROUCH, Nurse Practitioner; C.                MEMORANDUM*
SISODIA, Physicians Assistant,

                Defendants-Appellees,

and

N. HOLLAND,

                Defendant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Jesse Washington, a California state prisoner, appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Washington

failed to raise a genuine dispute of material fact as to whether defendants Rouch

and Sisodia were deliberately indifferent to his foot pain and flat feet condition.

See id. at 1057-60 (explaining medical malpractice, negligence, or a difference of

opinion concerning the course of treatment does not amount to deliberate

indifference); id. at 1058 (explaining “a prisoner must show that the chosen course

of treatment was medically unacceptable under the circumstances and was chosen

in conscious disregard of an excessive risk to [the prisoner’s] health.” (citation and

internal quotation marks omitted)).

      Defendants’ motion to strike new evidence on appeal (Docket Entry No. 11)

is granted.

      AFFIRMED.




                                          2